 Case 2:20-cv-00425-JLB-NPM Document 23 Filed 09/23/20 Page 1 of 2 PageID 288



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

ACCIDENT INSURANCE COMPANY, INC.,

             Plaintiff,

v.                                            Case No.: 2:20-cv-00425-JLB-NPM

V&A DRYWALL AND STUCCO, INC.;
PLATINUM SERVICE CONTRACTING, LLC;
D.R. HORTON, INC.; MICHAEL
VOGELGESAN and PRISTIN VOGELGESAN,
Individually and as Trustees of the MICHAEL
F. VOGELGESAN AND PRISTIN
VOGELGESAN TRUST OF 2012; DAVID
FOAD, MARIAM FOAD, and RUTH
KUTTLER, Individually and as Trustees of
THE GREEN MISSION LIVING TRUST;
FRANK WINSTON CRUM INSURANCE
COMPANY,

             Defendants.
                                       /

                                        ORDER

      Plaintiff and the only Defendants to have appeared in the case — Michael

Vogelgesan and Pristin Vogelgesan, individually and as Trustees of the Michael

F. Vogelgesan and Pristin Vogelgesan Trust of 2012, and David Foad, Miriam Foad,

and Ruth Kuttler, individually and as Trustees of The Green Mission Living Trust —

have filed a “Stipulation For Dismissal Without Prejudice.” (Doc. 22.) Pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Stipulation is self-executing. Anago

Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012). Accordingly, this

action is DISMISSED WITHOUT PREJUDICE, each party to bear their own fees and
 Case 2:20-cv-00425-JLB-NPM Document 23 Filed 09/23/20 Page 2 of 2 PageID 289



costs. The Clerk of Court is DIRECTED to terminate any pending deadlines and close

the file.

       ORDERED in Fort Myers, Florida on September 23, 2020.
